Name: Decision of the EEA Joint Committee No 37/96 of 5 June 1996 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: chemistry;  consumption;  marketing;  deterioration of the environment;  European construction
 Date Published: 1996-09-19

 19.9.1996 EN Official Journal of the European Communities L 237/46 DECISION OF THE EEA JOINT COMMITTEE No 37/96 of 5 June 1996 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 75/95 (1); Whereas Commission Decision 96/13/EC of 15 December 1995 establishing the ecological criteria for the award of the Community eco-label to indoor paints and varnishes (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 2eg (Commission Decision 95/533/EC) in Annex XX to the Agreement: 2eh. 396 D 0013: Commission Decision 96/13/EC of 15 December 1995 establishing the ecologial criteria for the award of the Community eco-label to indoor paints and varnishes (OJ No L 4, 6. 1. 1996, p. 8). Article 2 The texts of Decision 96/13/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 6 June 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 5 June 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 57, 7. 3. 1996, p. 41. (2) OJ No L 4, 6. 1. 1996, p. 8.